         Case 1:20-cv-03728-LTS-SLC Document 17 Filed 08/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
FEDERICO CIAMEI,

                                Plaintiff,

         against
                                                      CIVIL ACTION NO.: 20 Civ. 3728 (LTS) (SLC)

                                                   ORDER TO SUBMIT AO 121 COPYRIGHT FORM
DANDELION CHANDELIER, LLC,

                                Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         In compliance with the provisions in 17 U.S.C. 508, Form AO 121 must be submitted when

filing an action concerning a registered Copyright.

         On May 14, 2020 the Clerk of Court directed Attorney Richard Liebowitz to submit a

completed AO 121 Form for review by the Court. To date, this form has not been filed.

         Plaintiff is hereby ORDERED to submit this form by August 28, 2020. If this suit concerns

an unregistered copyright, Plaintiff must submit a letter attesting to that fact by the same date.

         Form AO 121 is available at: https://www.uscourts.gov/sites/default/files/ao121.pdf.



Dated:             New York, New York
                   August 19, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
